The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: the prior art fails to show or fairly suggest a light source device having the combination as claimed, including  a first light source section; a first polarization split element; a second polarization split element; a diffusion element; a wavelength conversion element; a second light source section configured to emit a third light beam having a third wavelength band different from the first wavelength band and the second wavelength band; a first optical element configured to reflect the third light beam; and a second optical element configured to separate the second light beam into a fourth light beam having a fourth wavelength band different from the first wavelength band, the second wavelength band, and the third wavelength band, and a fifth light beam having the third wavelength band, wherein the second light beam enters the second polarization split element along the third direction, the second polarization split element transmits the second light beam polarized in the first polarization direction toward the third direction, and reflects the second light beam polarized in the second polarization direction toward a fourth direction as an opposite direction to the first direction, the first polarization split element transmits the first light beam which is emitted along the third direction from the diffusion element, and reflects the second light beam which enters the first polarization split element along the fourth direction from the second polarization split element, and is polarized in the second polarization direction toward the third direction, and the third light beam reflected by the first optical element enters the wavelength conversion element together with the fifth light beam separated by the second optical element, as recited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.





/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        



SH
May 7, 2022